1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   BRENDA WILSON,                                    Case No.: 2:19-cv-00055-RFB-NJK
18

19                                                     JOINT MOTION TO EXTEND TIME FOR
                    Plaintiffs,
20                                                     PLAINTIFF TO RESPOND TO MOTION
     vs.                                               TO DISMISS
21
     CHASE MORTGAGE; FMC-OMAHA;         [FIRST REQUEST]
22
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES
     LLC; and TRANS UNION, LLC,
24
                    Defendants.
25          Plaintiff Brenda Wilson (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”)
26
     (collectively, the “Parties”) by and through their counsel of record hereby move jointly to extend
27
     Plaintiff’s deadline to respond to Trans Union’s Motion to Dismiss (21) twenty-one days:
28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS [FIRST
     REQUEST] - 1
1           1.      On January 9, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
2
            2.      On February 21, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
3
     Dkt.18].
4
            3.      Plaintiff’s Response is due March 7, 2019.
5

6           4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response twenty-one

7    days in order to allow Plaintiff’s counsel to continue their efforts to reach a mutually agreeable
8
     resolution to this matter. As a result, both Plaintiff and Trans Union hereby request this Court to
9
     further extend the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Complaint until
10
     March 28, 2019. This joint motion is made in good faith, is not interposed for delay, and is not
11

12   //

13   //
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS [FIRST
     REQUEST] - 2
1    filed for an improper purpose.
2
            Dated February 28, 2019.
3

4     KNEPPER & CLARK LLC                          ALVERSON TAYLOR & SANDERS

5     /s/ Miles N. Clark                           /s/ Trevor Waite
6     Matthew I. Knepper, Esq.                     Kurt R. Bonds, Esq.
      Nevada Bar No. 12796                         Nevada Bar No. 6228
7     Miles N. Clark, Esq.                         Trevor Waite, Esq.
      Nevada Bar No. 13848                         Nevada Bar No. 13779
8     Shaina R. Plaksin, Esq.                      6605 Grand Montecito Parkway, Suite 200
9     Nevada Bar No. 13935                         Las Vegas, NV 89149
      10040 W. Cheyenne Ave., Suite 170-109        Email: kbonds@alversontaylor.com
10    Las Vegas, NV 89129                          Email: twaite@alversontaylor.com
      Email: matthew.knepper@knepperclark.com
11    Email: miles.clark@knepperclark.com          Counsel for Defendant
                                                   Trans Union LLC
12
      HAINES & KRIEGER LLC
13    David H. Krieger, Esq.
      Nevada Bar No. 9086
14    8985 S. Eastern Avenue, Suite 350
15    Henderson, NV 89123
      Email: dkrieger@hainesandkrieger.com
16
      Counsel for Plaintiff
17                                               Wilson v. Equifax Information Services, LLC et al
                                                                         2:19-cv-00055-RFB-NJK
18

19
                                       ORDER GRANTING
20
            JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
21

22                            TRANS UNION’s MOTION TO DISMISS

23

24
            IT IS SO ORDERED.
25                                             ________________________________
                                  ________________________________________
                                               RICHARD F. BOULWARE, II
26                                UNITED STATES   DISTRICT
                                               UNITED      JUDGEDISTRICT JUDGE
                                                        STATES
27
                                                DATED  this_______________
                                                   Dated:   11th day of March, 2019.
28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS [FIRST
     REQUEST] - 3
1
                                      CERTIFICATE OF SERVICE
2
            I hereby certify that on February 28, 2019, and pursuant to the Federal Rules of Civil
3
     Procedure, a true and correct copy of the foregoing JOINT MOTION TO EXTEND TIME FOR
4
     PLAINTIFF TO RESPOND TO MOTION TO DISMISS was served via the U.S. District
5
     Court’s electronic filing system to all individuals entitled to receive service thereon.
6

7
                                                    /s/ Lucille Chiusano
8                                                   An employee of KNEPPER & CLARK LLC

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS [FIRST
     REQUEST] - 4
